Case 0:18-cv-62193-RS Document 16 Entered on FLSD Docket 11/07/2018 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                   CASE NO. 18-cv-62193-RNS

 MILITA BARBARA DOLAN,
 on behalf of herself and all others
 similarly situated,

        Plaintiffs,                                              CLASS ACTION

 vs.

 JETBLUE AIRWAYS CORPORATION,

       Defendant.
 ______________________________________/
                         PROPOSED JOINT SCHEDULING REPORT

        Plaintiff, MILITA BARBARA DOLAN, and Defendant, JETBLUE AIRWAYS

 CORPORATION, jointly submit the following Joint Scheduling Report pursuant to S.D. Fla. LR

 16.1 and the Court’s Order Requiring Discovery and Scheduling Conference and Order

 Referring Discovery Matters to Magistrate Judge [DE 5] dated September 26, 2018:

 A.     Discussion of the likelihood of settlement:

       It is too early to predict the likelihood of settlement at this time. However, the parties
 will make every reasonable effort to attempt to settle this matter and will advise the Court
 promptly should this matter settle.

 B.     Discussion of the likelihood of appearance in the action of additional parties:

         The parties do not anticipate changes or additions to the named parties in this action at
 this time. Should Plaintiff seek to add additional named plaintiffs, she will do so pursuant to
 Fed. R. Civ. P. 15.

 C.     Proposed limits on the Time:

        (i)     to join other parties and to amend the pleadings (pursuant to Fed. R. Civ. P.
                15(a)(2)): January 11, 2019
Case 0:18-cv-62193-RS Document 16 Entered on FLSD Docket 11/07/2018 Page 2 of 5



        (ii)    to file and hear motions:

                a. Filing of Motion for Class Certification: May 31, 2019
                b. Opposition to Motion for Class Certification: June 28, 2019
                c. Reply in Support of Motion for Class Certification: July 19, 2019

                Filing of motions relating to the merits and other pre-trial and dispositive motions:
                October 4, 2019

                Filing of motions in limine and Daubert motions: December 6, 2019

        (iii) to complete discovery:

                Merits: August 8, 2019
                Expert: October 18, 2019

 D.     Proposals for the formulation and simplification of issues, including the elimination
        of frivolous claims or defenses, and the number and time of motions for summary
        judgment or partial summary judgment:

        The Parties agree to cooperate on the simplification of issues. The Parties are unable to
 determine, at this time, the number of motions for summary judgment or partial summary
 judgment.

 E.     The necessity or desirability of amendments to the pleading:

        The Plaintiff has indicated an intention to file an Amended Complaint in response to
 Defendant’s pending Motion to Dismiss. Defendant may file a Motions to Dismiss directed at
 the Amended Complaint, if filed. The Parties will amend their pleadings in accordance with this
 Court’s Order(s) on such motion(s). The parties also reserve their right to amend the pleadings in
 compliance with this Court’s deadline for such amendment, as well as their right to serve
 responses or pleading to any amended pleading.

 F.     The possibility of obtaining admissions of fact and of documents, electronically
        stored information or things which will avoid unnecessary proof, stipulations
        regarding authenticity of documents, electronically stored information or things,
        and the need for advance rulings from the Court on the admissibility of evidence:

        The parties agree to cooperate and use their best efforts to reach agreement as to
 admissions of fact and stipulations as to the authenticity of documents for use at trial.


 G.     Suggestions for the avoidance of unnecessary proof and of cumulative evidence:

        The parties agree to cooperate on avoiding unnecessary proof, but have no specific
 proposals at this time.


                                                  2
Case 0:18-cv-62193-RS Document 16 Entered on FLSD Docket 11/07/2018 Page 3 of 5



 H.     Suggestions on the advisability of referring matters to a Magistrate Judge or
        master:

        The parties agree that discovery matters be referred to the Magistrate Judge.

 I.     A preliminary estimate of the time required for trial:

        The Parties estimate that this matter will take seven (7) days for trial.

 J.     Requested date or dates for conferences before trial, a final pretrial conference, and
        trial:

        Status Conference/Calendar Call: February 3, 2020 (one week before trial)
        Trial: February 10, 2020

 K.     Any other information that might be helpful to the Court in setting the case for
        status or pretrial conference.

        The parties acknowledge that by joining this Joint Scheduling Report, the Defendant does
 not waive any defense, including its right to object to subject matter, and/or personal jurisdiction
 and that the Defendant further reserves its right to object to, or seek a stay of, any obligation to
 disclose information or respond to discovery in this litigation.
         Additionally, to avoid undue burden and expense on the parties, and possibly the Court,
 the Defendant proposes that initial discovery be limited to class certification issues until a ruling
 is made on the Motion to Dismiss, including as to any amended complaints. Plaintiff does not
 agree to that proposal.
         As set forth in the attached Exhibit "1," the parties request that trial in this matter be set
 on or after February 10, 2020, and that a status conference/calendar call be held on February 3,
 2020. The parties are not presently aware of the need for any other conference before trial.
 Dated: November 7, 2018                         Respectfully submitted,

 s/ Alec H. Schultz                              s/ Lazaro Fernandez, Jr.
 Scott B. Cosgrove                               Lazaro Fernandez, Jr.
 Fla. Bar No. 161365                             Fla. Bar No. 716545
 Alec H. Schultz                                 Email: lfernandez@stackfernandez.com
 Fla. Bar No. 35022                              Denise B. Crockett
 John R. Byrne                                   Email: dcrockett@stackfernandez.com
 Fla. Bar No. 126294                             Fla. Bar No. 327913
 Jeremy L. Kahn                                  STACK FERNANDEZ & HARRIS, P.A.
 Fla. Bar No. 105277                             1001 Brickell Bay Drive, Suite 2650
 LEÓN COSGROVE, LLP                              Miami, Florida 33131
 255 Alhambra Circle, Suite 800                  phone: (305) 371-0001
 Coral Gables, Florida 33134
 Tel: 305.740.1975                               Attorneys for Defendant, JetBlue Airways

                                                    3
Case 0:18-cv-62193-RS Document 16 Entered on FLSD Docket 11/07/2018 Page 4 of 5



 Email: scosgrove@leoncosgrove.com     Corporation
 Email: aschultz@leoncosgrove.com
 Email: jbyrne@leoncosgrove.com        Gayle I. Jenkins, Esq. (Admitted Pro Hac Vice)
 Email: jkahn@leoncosgrove.com         Email: gjenkins@winston.com
                                       WINSTON & STRAWN LLP
 Counsel for Plaintiff and the Class   333 South Grand Avenue, 38th Floor
                                       Los Angeles, CA 90071-1543
                                       Tel: (213) 615-1863

                                       Attorneys for Defendant, JetBlue Airways
                                       Corporation




                                        4
Case 0:18-cv-62193-RS Document 16 Entered on FLSD Docket 11/07/2018 Page 5 of 5



                                     EXHIBIT “1”

                  PROPOSED PRETRIAL DEADLINES AND TRIAL DATE

 January 11, 2019         Deadline to join additional parties or to amend pleadings
 February 13, 2019        Deadline to file joint interim status report.
 May 1, 2019              Deadline to file Proposed Order Scheduling Mediation, setting
                          forth the name of the mediator and the date, time, and location of
                          the mediation.
 May 31, 2019             Deadline to file Motion for Class Certification
 June 28, 2019            Deadline to file Opposition to Motion for Class Certification.
 July 19, 2019            Deadline to file Reply in Support of Motion for Class Certification.
 August 8, 2019           Deadline to complete fact and jurisdictional discovery.
                          Deadline to disclose the identity of expert witnesses (on all issues
                          other than class certification) and to exchange expert witness
                          summaries/reports pursuant to Federal Rule 26(a)(2). Rebuttal
                          disclosures are permitted and shall comply with the deadline set
                          forth in Federal Rule 26(a)(2)(C)(ii).
 October 18, 2019         Deadline to complete all expert discovery.
 October 25, 2019         Deadline to complete mediation.
 October 25, 2019         Deadline for the filing of all motions relating to the merits and
                          other pre-trial and dispositive motions.
 December 6, 2019         Deadline for filing pretrial motions, including motions in limine
                          and Daubert motions.
 December 6, 2019         Deadline to file joint pretrial stipulation pursuant to Local Rule
                          16.1(e) and pretrial disclosures pursuant to Federal Rule 26(a)(3);
                          deadline to file proposed jury instructions pursuant to Local Rule
                          16.1(k).
 February 3, 2020         Status Conference/Calendar Call.
 February 10, 2020        Trial period commences




                                             5
